Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  The claims as written are not conform with current U.S. practice and should be amended as follows:
In re claims 1-10, the words “characterized in that” should be changed to – wherein – (ten instances);
In re claims 1-10, the words “electric double-wheel balance car” should be changed to – electric double-wheel balancing vehicle or electric double-wheel scooter --;
In re claim 1 line 11, the words “the other end”
 should be changed to – another end --;
In re claim 3 lines 2 and 6-7, the words “the side wall” should be changed to – a side wall – (two instances);
In re claim 4 lines 3, 7, 12 and 16, the words “the middle part” should be changed to – a middle part – (four instances);
In re claim 5 lines 7 and 12, the words “the front and the rear ends” should be changed to – the front and rear ends – (two instances);
In re claim 5 lines 9 and 14, the words “the middle part” should be changed to – a middle part – (two instances);
In re claim 8 line 2, the words “the middle part” should be changed to – a middle part –;
In re claim 10 the recitation “characterized in that the material of the bottom plate is aluminum” should be changed to – wherein the bottom plate is made of aluminum –.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In re claims 1-10, the recitation “a novel electric double-wheel balance car” renders the claim indefinite because the claims include elements not actually disclosed (those encompassed by the word " novel"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  To overcome the rejection, the word “novel” should be deleted (ten instances).
	In re claim 2, the use of the word “adapted” renders the claim indefinite and/or incomplete.   For example in claim 2 lines 2-3 and 6-7, the recitations “the first pedal group comprises a first pedal and a first connecting part which are adapted”  and  “the second pedal group comprises a second pedal and a second connecting part which are adapted” to do what ?
In re claim 4, the use of the word “adapted” renders the claim indefinite and/or incomplete.   For example, on lines 2-3 the recitation “the first connecting part is provided with a first installing groove adapted with the first shaft”.   Should it be – adapted to receive the first shaft --??
On lines 4-5 the phrase “an inverted U-shaped first clamping groove adapted with the first limiting surface” seems incomplete.

On lines 8-9, the phrase “an inverted U-shaped second clamping groove adapted with the first limiting surface” seems incomplete.
On lines 10-11, the phrase “the second connecting part is provided with a third installing groove adapted with the first shaft” seems incomplete.
On lines 12-13, the phrase “an inverted U-shaped third clamping groove adapted with the second limiting surface” seems incomplete.
On lines 15-16, the phrase “the second connecting part is provided with a fourth installing groove adapted with the first shaft” seems incomplete.

	Claims 3, 5, 6 and 9 each requires all the limitations of claims 2 and 4 and therefore also subjected to the same ground of rejection.
	In re claim 2 lines 3-4 and 8-9  the recitations “the first connecting part is arranged on the bottom plate and is rotatably matched with the bottom plate”  and   “the second connecting part is arranged on the bottom plate and is rotatably matched with the bottom plate” render the claim unclear and confusing.  The Examiner is unclear as to what is meant by the words “rotatably matched with the bottom plate”.
Claims 3-6 and 9 each requires all the limitations of claim 2 and therefore also subjected 
to the same ground of rejection.

	In re claim 6 lines 2-3, the phrase “the first elastic sheet comprises a first limiting part (111); the first limiting part is pressed on the first limiting surface” renders the claim unclear since the “first limiting part” has essentially been claimed in claim 5 as “the middle part of the first elastic sheet is 

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art to YANG et al. (USPUB. 2018/0148120 A1) is the closest art to the claimed invention. However, YANG et al. does not teach an electric double-wheel balancing vehicle of claim 1, comprising:
a bottom plate, a first wheel, a second wheel, a first pedal group and a second pedal group, wherein the first wheel and the second wheel are respectively arranged on both sides of the bottom plate; 
a first motor is arranged in the first wheel; 
a first motor shaft connected with the first motor is arranged on the first wheel; 
a second motor is arranged in the second wheel; 
a second motor shaft connected with the second motor is arranged on the second wheel; 
a first control board is arranged in the first pedal group; 
a second control board is arranged in the second pedal group, wherein the first motor shaft extends from one side of the bottom plate and then is penetrated in the first pedal group and is fixedly connected with the first pedal group; and 
the second motor shaft extends from the other side of the bottom plate and then is penetrated in the second pedal group and is fixedly connected with the second pedal group. 
 
         Claims 2-10 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611